Case 9:19-cv-81534-RAR Document 1 Entered on FLSD Docket 11/12/2019 Page 1 of 12



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  LEONARD B. MITCHELL,

            Plaintiff,

  v.

  THE SCHOOL BOARD OF
  PALM BEACH COUNTY, FLORIDA

    Defendant.
  _______________________/

                                              COMPLAINT

            COME NOW the Plaintiff LEONARD B. MITCHELL by and through his undersigned

  counsel, hereby files this complaint against Defendant, THE SCHOOL BOARD OF PALM

  BEACH COUNTY, FLORIDA and declares and avers as follows:

                                     VENUE AND JURISDICTION

       1.     Plaintiff also brings a claim for discriminatory and retaliatory treatment and seeks relief

              pursuant to the Florida Civil Rights Act, Florida Statute §760, et seq. (“FCRA”); the Civil

              Rights Act of 1964, 42 U.S.C. § 2000e et seq (1964) Title VII; and 42 U.S.C. §1981,

              §1981(a), et seq.

       2.     Defendant THE SCHOOL BOARD OF PALM BEACH COUNTY, FLORIDA [“School

              Board” or “Defendant”] has a principal place of business located at 100 Australian

              Avenue, West Palm Beach, Florida 33401.

       3.     Venue is proper in Palm Beach County, Florida, insofar as the Defendant operates in

              Palm Beach County, Florida and Plaintiffs worked for Defendant in Palm Beach County,

              Florida. Defendant is within the jurisdiction of this Court.

                                        Scott Wagner & Associates, P.A.
                                                  Complaint
                                                 Page 1 of 12
Case 9:19-cv-81534-RAR Document 1 Entered on FLSD Docket 11/12/2019 Page 2 of 12



     4.    Plaintiff is a citizen and resident of Palm Beach County and at all times worked for

           Defendant at its location in Palm Beach County, Florida.

     5.    This Court has federal question jurisdiction over the Plaintiffs discrimination and

           retaliation claims in this matter insofar as the matter involves a violation of 42 U.S.C.

           §1981, §1981(a), et seq. and Title VII; and 42 U.S.C. §1981, §1981(a), et seq.

     6.    The court has supplemental jurisdiction over Mitchell’s state court claims under the

           Florida Civil Rights Act, Florida Statute §760, et seq. (“FCRA”).

                                        COMMON ALLEGATIONS

     7.    Plaintiff is African-American.

     8.    Plaintiff worked for the School District of Palm Beach County School Police from 1983

           to 2007, he retired from the School District in 2007, having attained the position of Major.

           On or about September 24, 2018, Mitchell was hired by Defendant to work for the School

           District as a School Police Officer.

     9.    Plaintiff has been subjected to racially discriminatory and retaliatory conduct such that

           he was deprived of their civil rights.

                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

     10.   Plaintiff has exhausted all administrative remedies prior to the filing of this action.

     11.   Plaintiff timely filed a charge of discrimination. Plaintiff filed a Charge of Discrimination

           with the Equal Employment Opportunity Commission [“EEOC”] as well as with the

           Florida Commission on Human Relations [“FCHR”]. (Please see a true and correct copy

           of said Charge filed with the EECO and FCHRA attached hereto as Exhibit “A”).




                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 2 of 12
Case 9:19-cv-81534-RAR Document 1 Entered on FLSD Docket 11/12/2019 Page 3 of 12



     12.   Plaintiff has received a Right to Sue notice from the EEOC and timely filed this action.

           (Please see a true and correct copy of said Right to Sue Notice attached hereto as Exhibit

           “B”).

     13.   It has been more than one-hundred eighty (180) days since the filing of Plaintiff’s Charge

           of Discrimination with FCHR.

     14.   Plaintiff has exhausted all rights and remedies before brining his claims herein under the

           Florida Civil Rights Act, Fla. Stat 760.11 and the Civil Rights Act of 1964. 42 U.S.C.

           2000.

                                  COUNT I – DISCRIMINATION
                             IN VIOLATION OF 42 U.S.C 1981,1981(A)
                                    (PLAINTIFF MITCHELL)

                   Plaintiff adopts the allegations contained in paragraphs 1 through 14 above.

     15.   Defendant engaged in racially discriminatory conduct towards Plaintiff such that he was

           deprived of his civil rights.

     16.   Defendant is an employer within the meaning of 42 U.S.C. §1981.

     17.   Plaintiff is an African-American male, subject to the protections of 42 U.S.C. §1981.

     18.   Plaintiff was subject to adverse employment treatment including:

                   a)   In June 2018, Mitchell applied for the position of Chief which was advertised.

             When Mitchell applied, he was notified that he was one of the final candidates, and he

             would be interviewed for the Chief position. On or about two days before the interview,

             Mitchell received a call informing him that he was not going to be interviewed for the

             Chief position. Mitchell asked the reason why, all of a sudden, he was not going to be

             interviewed, but he received no explanation. Mark Mitchell called Plaintiff to notify

             him regarding the cancellation of the interview, and when Plaintiff asked what had


                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                                Page 3 of 12
Case 9:19-cv-81534-RAR Document 1 Entered on FLSD Docket 11/12/2019 Page 4 of 12



           happened and why he was not going to be interviewed, Mark Mitchell told him he did

           not have knowledge or information about the decision or the hiring process for the

           position.

              b)       Despite Mitchell’s experience, and the fact that he was one of the interview

           finalists and qualified for the position, he was not offered the opportunity to interview

           for the Chief position.

              c)       After cancellation of his interview and receiving no explanations, Mitchell

           made a public records request, on or about June 2018, regarding the hiring process for

           the Chief position, in order to find out the reason why he was not been interviewed.

           Through the information from the public records request, Mitchell confirmed that the

           same people he reached out to for explanations regarding the hiring process, were in

           fact involved and part of the hiring process for the position of Chief; for example, Mark

           Mitchell was involved in the hiring process and he personally called Mitchell to cancel

           the interview and denied having knowledge or information regarding the hiring

           process.

              d)       Mitchell made multiple attempts to find the answers to his questions regarding

           the hiring process and the cancellation of his interview for the Chief position. For

           example, in or about June 2018, Mitchell called Dr. Fennoy’s office, School

           Superintendent for Palm Beach County, several times and every single time he left a

           message with Dr. Fennoy’s secretary. To his disappointment, Dr. Fennoy never

           returned Mitchell’s telephone calls.

              e)       On or about July 2018, at a School Board Meeting, Mitchell asked for a turn

           to speak; he asked why he was not interviewed and why he was not given an


                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 4 of 12
Case 9:19-cv-81534-RAR Document 1 Entered on FLSD Docket 11/12/2019 Page 5 of 12



           opportunity to interview for the position. Unfortunately, his attempts failed, and he did

           not receive any answers.

              f)    On or about September 2018, Mitchell applied for an Assistant Director

           position at the School Police Department. Once again, he was selected for interview

           and the interview went well, yet, he did not get any more information about the position

           afterwards. Since then, Mitchell has applied to several positions in the Department, and

           has received no information regarding his applications.

              g)    On December 18, 2018, Mitchell filed a Charge of Discrimination against

           Defendant for Discrimination based on race and national origin.

              h)    After filing the Charge of Discrimination, Mitchell has applied for an assistant

           director position for school police, but he has not received any information regarding

           his application or the hiring process.

              i)    In December 2018, a couple of days after the district got notification of his

           Charge of Discrimination, he was notified that he was being transferred to Lakeward

           Middle school in Palm Beach County. Mitchell was not given any prior notice, or

           explanation. Mitchell asked the reasons for his transfer but received no explanations.

              j)    On or about February 2019, Mitchell applied for a Major position; there were

           three vacancies available for the same position. Mitchell was qualified for the position

           and applied, but he was not selected.

              k)    Subsequently, he has applied to two more positions in the Department, but

           has not received any notification or information regarding his applications to those

           positions. Plaintiff contends that Defendant is denying him and depriving him of

           opportunities, based on his race and national origin. Plaintiff contends that Defendant


                                   Scott Wagner & Associates, P.A.
                                             Complaint
                                            Page 5 of 12
Case 9:19-cv-81534-RAR Document 1 Entered on FLSD Docket 11/12/2019 Page 6 of 12



            is also denying him of such opportunities, in retaliation for filing a Charge of

            Discrimination.

                l)    Plaintiff contends that, by information or belief, on or about 2017, Larry Leon,

            Chief of Police at the time, said out loud in the office, and was heard by other people,

            that “Leonard Mitchell was never going to be hired as part of the executive group of

            the district as long as I’m superintendent”.

                m)    After Mitchell filed the Charge of Discrimination against Defendant in

            December 2018, he was transferred twice in less than a year, without explanation and

            without prior notification.

                n)    Plaintiff contends that Defendant continues to discriminate against him, based

            on his race and national origin. Furthermore, Defendant is retaliating against Mitchell

            for filing a Charge of Discrimination.

     19.   Plaintiff contends the denial of job opportunities and the adverse actions described above

           were pre-textual and that other similarly situated employees were selected, despite not

           being the most qualified.

     20.   By and through the conduct described above, Defendant permitted a pattern and practice

           of unlawful discrimination by allowing Plaintiff to continue to be subjected to disparate

           treatment and discrimination in violation of 42 U.S.C. §§1981,1981(a).

     21.   Plaintiff contends that Defendant has a policy, pattern and practice of treating similarly-

           situated, Non-African American employees more favorably than African-American

           employees.

     22.   Plaintiff contends that Defendant applies employment policies such as: anti-

           discrimination and discipline in a disparate manner.


                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                                Page 6 of 12
Case 9:19-cv-81534-RAR Document 1 Entered on FLSD Docket 11/12/2019 Page 7 of 12



     23.   Defendant failed to acknowledge the discriminatory treatment of Plaintiff.

     24.   Defendant knew or should have known that Plaintiff was being discriminated against and

           being treated in a manner disparate and less favorable than other similarly-situated Non-

           African American employees by the Defendant, agents, employees and/or

           representatives.

     25.   Despite said knowledge, Defendant failed to take any remedial action.

     26.   By and through the conduct described above, Defendant permitted a pattern and practice

           of unlawful discrimination by permitting Plaintiff to be subjected to continuing disparate

           treatment on the basis of race in violation of 42 U.S.C. §1981.

     27.   Plaintiff is informed and believes and based thereon alleges, that in addition to the

           practices enumerated above, Defendant may have engaged in other discriminatory

           practices which are not yet fully known. At such time as the discriminatory practices

           become known, Plaintiff will seek leave of the Court to amend the Complaint in this

           regard.

     28.   Plaintiff has suffered damages as a result of Defendant’s conduct, by and through its

           agents, employees and/or representatives.

     29.   As a result of Defendant’s conduct, Plaintiff has suffered general and compensatory

           damages.

     30.   As a further result of Defendant’s conduct, Plaintiff has retained the undersigned law

           firm and is obligated to pay a reasonable fee.

     31.   Plaintiff requests that he be awarded damages, including general, compensatory damages

           and reasonable attorney’s fees and costs of suit pursuant to 42 U.S.C. §§1981, 1981(a).




                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 7 of 12
Case 9:19-cv-81534-RAR Document 1 Entered on FLSD Docket 11/12/2019 Page 8 of 12



         WHEREFORE, Plaintiff prays that judgment be entered in his favor against Defendant as

  follows: That Plaintiff be awarded general and compensatory damages, reinstatement, or front pay,

  back pay, that Plaintiff be awarded reasonable attorney’s fees and costs pursuant to 42 U.S.C.

  §§1981, 1981(a); and that Plaintiff Mitchell be awarded such other relief as the Court deems just

  and proper. Plaintiff Mitchell further demands trial by jury.

                COUNT II – DISCRIMINATION – DISPARATE TREATMENT
                 IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT,
                           FLORIDA STATUTE § 760, ET SEQ.
                               (PLAINTIFF MITCHELL)

         Plaintiff adopts the allegations contained in paragraphs 1 through14.

   32.    Defendant is an employer as that term is defined in Florida Statute § 760.02(7).

   33.    Defendant denied Plaintiff equal opportunities for assignment and promotion to

          positions for which he was qualified and expressed interest, on the basis of race.

   34.    Defendant’s conduct of engaging in discrimination against its African American

          employees by making assignment and promotion decisions on the basis of race violates

          the Florida Civil Rights Act, Florida Statute § 760, et seq.

   35.    The Defendant has failed to comply with their statutory duty to take all

          reasonable and necessary steps to eliminate discrimination from the work place

          and to prevent it from occurring.

   36.    Defendant’s discriminatory practices described above have denied Plaintiff assignments,

          promotional opportunities, and compensation to which he was entitled, in violation of

          the Florida Civil Rights Act.

   37.    Defendant’s alleged reasons, if any, for the disparate treatment against Plaintiff is a mere

          pretext, as evidenced by the pattern or practice of discrimination against African

          American employees generally.

                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 8 of 12
Case 9:19-cv-81534-RAR Document 1 Entered on FLSD Docket 11/12/2019 Page 9 of 12



   38.    Plaintiff has exhausted his administrative remedies prior to bringing this action.

   39.    As a result of Defendant’s violations, the Plaintiff has suffered damages.

   40.    As a direct and proximate result of the Defendant’s willful, knowing, and intentional

          discrimination; Plaintiff has suffered and will continue to suffer pain and suffering,

          extreme and severe emotional distress, loss of skills, and mental anguish; Plaintiff has

          incurred other incidental expenses; Plaintiff has suffered related to the harm caused by

          Defendant’s violations.

   41.     Plaintiff has and will continue to suffer a loss of earnings and other employment-related

          benefits and job opportunities.

   42.    Plaintiff has suffered damages as a result of Defendant’s conduct, by and through its

          agents, employees and/or representatives.

   43.    As a result of Defendant’s conduct, Plaintiff has suffered general and compensatory

          damages.

   44.    As a further result of Defendant’s conduct, Plaintiff has retained the undersigned law firm

          and is obligated to pay a reasonable fee.

   45.    Plaintiff requests that he be awarded damages, including general, compensatory and

          reasonable attorney’s fees and costs of suit pursuant to the FCRA.

         WHEREFORE, Plaintiff prays that judgment be entered in his favor against the Defendant,

  as follows: That Plaintiff be awarded general and compensatory damages, back pay, and

  prejudgment interest; that Plaintiff be awarded reasonable attorney’s fees and costs pursuant to the

  law; that Plaintiff be awarded such other relief as the Court deems just and proper. Plaintiff further

  demands trial by jury.




                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 9 of 12
Case 9:19-cv-81534-RAR Document 1 Entered on FLSD Docket 11/12/2019 Page 10 of 12



              COUNT III – DISCRIMINATION – DISPARATE TREATMENT
                IN VIOLATION OF THE CIVIL RIGHTS ACT OF 1964,
                       Title VII, 42 U.S.C. § 2000e ET SEQ (1964)
                                PLAINTIFF MITCHELL

         Plaintiff adopts the allegations contained in paragraphs 1 through14 and 15-19 above.

   46.   Defendant is an employer as that term is defined in Title VII.

   47.   The Defendant denied Plaintiff equal opportunities for assignment and promotion to

         positions for which he was qualified and expressed interest, on the basis of race.

   48.   Defendant’s conduct of engaging in discrimination and retaliation against Plaintiff and

         its African American employees by making assignment and promotion decisions on the

         basis of race violates Title VII of the Civil Rights Act of 1964.

   49.   The Defendant has failed to comply with their statutory duty to take all

         reasonable and necessary steps to eliminate discrimination from the work place

         and to prevent it from occurring.

   50.   Defendant’s discriminatory practices described above have denied Plaintiff assignments,

         promotional opportunities, and compensation to which he was entitled, in violation of

         Title VII.

   51.   Defendant’s alleged reasons, if any, for the disparate treatment against Plaintiff is a mere

         pretext, as evidenced by the pattern or practice of discrimination against African

         American employees generally.

   52.   Plaintiff has exhausted his administrative remedies prior to bringing this action.

   53.   As a result of Defendant’s violations, the Plaintiff has suffered damages.

   54.   As a direct and proximate result of the Defendant’s willful, knowing, and intentional

         discrimination; Plaintiff has suffered and will continue to suffer pain and suffering,

         extreme and severe emotional distress, loss of skills, and mental anguish; Plaintiff has

                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                            Page 10 of 12
Case 9:19-cv-81534-RAR Document 1 Entered on FLSD Docket 11/12/2019 Page 11 of 12



           incurred other incidental expenses; Plaintiff has suffered related to the harm caused by

           Defendant’s violations.

   55.     Plaintiff has and will continue to suffer a loss of earnings and other employment-related

           benefits and job opportunities.

   56.     Plaintiff Mitchell has suffered damages as a result of Defendant’s conduct, by and through

           its agents, employees and/or representatives.

   57.     As a result of Defendant’s conduct, Plaintiff has suffered general and compensatory

           damages.

   58.     As a further result of Defendant’s conduct, Plaintiff has retained the undersigned law firm

           and is obligated to pay a reasonable fee.

   59.     Plaintiff requests that he be awarded damages, including general, compensatory damages

           and reasonable attorney’s fees and costs of suit pursuant to 42 U.S.C. §§1981, 1981(a).

         WHEREFORE, Plaintiff prays that judgment be entered in his favor against the Defendant,

  as follows: That Plaintiff be awarded general and compensatory damages, back pay, and

  prejudgment interest; that Plaintiff be awarded reasonable attorney’s fees and costs pursuant to the

  law; that Plaintiff be awarded such other relief as the Court deems just and proper. Plaintiff further

  demands trial by jury.

                                     DEMAND FOR JURY TRIAL

          Plaintiffs further demand a jury trial on all triable issues.

  Dated this 12th day of November 2019.

                                          SCOTT WAGNER & ASSOCIATES, P.A.
                                          Jupiter Gardens
                                          250 South Central Boulevard
                                          Suite 104-A
                                          Jupiter, FL 33458
                                          Telephone: (561) 653-0008

                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                               Page 11 of 12
Case 9:19-cv-81534-RAR Document 1 Entered on FLSD Docket 11/12/2019 Page 12 of 12



                               Facsimile: (561) 653-0020

                               s/Cathleen Scott
                               Cathleen Scott, Esq.
                               Florida Bar No. 135331
                               Primary e-mail: CScott@scottwagnerlaw.com
                               Secondary e-mail: mail@scottwagnerlaw.com
                               Secondary Address: 101 Northpoint Parkway
                               West Palm Beach, FL 33407
                               www.ScottWagnerLaw.com




                             Scott Wagner & Associates, P.A.
                                       Complaint
                                     Page 12 of 12
